Taife case was thé same as th'é last, except the default in the last was in March 1826, and this in August folio wing — and the peti-titioner inhis affidavit swore fully tp his ignorance, at the time of the default, of the facts contained in the affidavits, upon which he now relied for á new trial;
A new trial is granted, but it is ordered by the.court that the Petitioner iriust first give a bond, with sufficient surety, payable to said Hubbard, conditioned for the appearance of the said Burnham to answer to sáid action in the County Court, and be forthcoming oh any execution that may issue againk him on any final judgment that may hereafter be rendered against him in said action. Said bond to be in the penal sum of ‡ Said petitioner must also pay the commitment fees oh said Brewster’s execution, and take no cost upon this petition, nbr any back cost in the original suit. Arid should the said Brewster elect to become nonsuit in said action óh thé first day of the next term of said County Court he is at liberty so' to do without paying cost.